DETAILED ACTION
This office action is in response to amendment filed on 9/23/2022.
Claims 1, 12 and 17 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modani et al (US 20150178126, hereinafter Modani), in view of Boutin et al (US 20160098292, hereinafter Boutin), and further in view of Gehin (US 20150301870).

As per claim 1, Modani discloses: A computer-implemented method comprising: 
calculating a degree of parallelism for the preferred utility tasks; (Modani [0044]: “When backfill module 315 determines that a backfill window is available, the characteristics of the backfill window are determined as well. Backfill window characteristics include: (i) length of backfill window; and/or (ii) resources, or nodes, available over a backfill window length… It may be helpful also to refer to the number of nodes available in a given backfill window as the "width" of the backfill window. The width of a backfill window refers to two or more nodes having backfill windows that coincide in time such that, for example, a two-resource sub-task can fill a backfill window having a 2-node "width"”. Examiner notes that the number of nodes is mapped to the claimed degree of parallelism.)
generating a utility execution plan for the utility command based on the preferred utility tasks and the degree of parallelism; (Modani figure 5 and [0052]: “FIG. 5 is a diagram showing sequence of execution 500 for jobs 401, 402, 403, 404, 405, 406, and 407 on a two-node cluster, Node 1 and Node 2, where EP job 406 is handled as a single, non-decomposable job”.)
analyzing the utility execution plan against resource constraints of a time window and sub time windows of the time window, wherein the utility command will be executed in the time window; (Modani [0067]: “despite backfilling with all available jobs in the queue, node 2 is free at time 9 whereas Node 1 is free from time 14 to time 18 according to sequence of execution 500. Backfilling these spatio-temporal gaps with jobs depends on the spatio-temporal requirements of the remaining jobs in the queue. This is a problem because job run-time is typically user-estimated. If no jobs from the job queue fit into the backfill window, then some resource(s) are necessarily kept idle during the backfill window period. Such idle time results in degradation of efficiency in resource utilization”.)
generating a time window execution plan for each sub time window of the sub time windows; and updating the utility execution plan with the time window execution plans, resulting in an updated utility execution plan. (Modani [0071]: “FIG. 6 is a diagram of EP job 406 showing the job divided into seven independent parallel sub-tasks A, B, C, D, E, F, and G. In the illustrated embodiment, the sub-tasks represent the smallest sequential length task of the EP job. Alternatively, the sub-tasks are not equally sized. Alternatively, the sub-tasks represent lengths corresponding to one or more non-contiguous backfill windows”; figure 7 and [0080]: “FIG. 7 is a diagram showing sequence of execution 700 for jobs 401, 402, 403, 404, 405, and 407, and where EP job 406 (see FIG. 6) is handled as a set of EP job segments 701a, 701b, and 701c collectively made up of EP job sub-tasks A, B, C, D, E, F, and G on a two-node cluster, Node 1 and Node 2. Jobs 401 and 402 are currently running. Job 403 is the top job for which resources are reserved. Job 404 is scheduled to execute before job 403 starts executing. Also, segment 701a, made up of sub-task A, is scheduled to execute before job 403 starts executing. Once job 403 completes, job 405 starts executing. Also, EP job segment 701b, made up of sub-tasks B, C, D, E, and F, is scheduled to execute in parallel with job 405 and with EP job segment 701b, made up of sub-task G, on multiple nodes. Job 407 remains in the queue until both jobs 405 and 406 complete execution because job 407 needs resources that are used by both jobs 405 and job segments 701b and 701c. By applying EPB to the scheduler strategy, system throughput and turn-around time are improved.”)
Modani did not explicitly disclose:
receiving a utility command; identifying possible utility tasks used to execute the utility command; 
determining preferred utility tasks from the possible utility tasks for each necessary function of the utility command;
However, Boutin teaches:
receiving a utility command; identifying possible utility tasks used to execute the utility command; (Boutin [0004]: “a job scheduler that causes a computational job to be scheduled by assigning the various tasks of the computational job each to suitable servers within a cluster of servers. A job management component identifies a computational job to perform, identifies the tasks associated with that job as well as associated dependencies, determines which tasks are presently ready to be performed based on the dependencies, and causes each ready task to be scheduled on a corresponding server appropriate for that task. Accordingly, for each task that is ready for scheduling, the job management component selects a server from amongst the available servers, whereupon the task is then scheduled on the selected server”. Examiner notes that the task that is ready for scheduling is mapped to the claimed preferred utility task.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Boutin into that of Modani in order to receive a utility command; identifying possible utility tasks used to execute the utility command. Boutin has shown that such limitations are merely commonly known and used steps in parallel scheduling, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Gehin teaches:
determining preferred utility tasks from the possible utility tasks for each necessary function of the utility command; (Gehin [0025]: “each action in the process or workflow that is required to enable the selected action is determined”; [0026]: “only each action in the process or workflow that is required to enable the selected action and the selected action are displayed in a reordered process or workflow”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Gehin into that of Modani and Boutin in order to determine preferred utility tasks from the possible utility tasks for each necessary function of the utility command. Gehin teaches doing so would improve the efficiency of the scheduling system and thus the combination of reference would enhance the overall appeals of all references.

As per claim 7, Modani, Boutin and Gehin further teach:
The method of claim 1, wherein analyzing the utility execution plan against the resource constraints of the time window and the sub time windows of the time window comprises: arranging utility tasks in the utility execution plan based on the sub time windows, resulting in utility task sub-groups; analyzing the resource constraints for each sub time window from the sub time windows; and estimating a sub-group execution time for each utility task sub-group from the utility task sub-groups based on the resource constraints for each sub time window. (Modani figure 6, 7. [0071] and [0080])

As per claim 12, Modani discloses: A system having one or more computer processors, the system configured to: 
calculate a degree of parallelism for the preferred utility tasks; (Modani [0044]: “When backfill module 315 determines that a backfill window is available, the characteristics of the backfill window are determined as well. Backfill window characteristics include: (i) length of backfill window; and/or (ii) resources, or nodes, available over a backfill window length… It may be helpful also to refer to the number of nodes available in a given backfill window as the "width" of the backfill window. The width of a backfill window refers to two or more nodes having backfill windows that coincide in time such that, for example, a two-resource sub-task can fill a backfill window having a 2-node "width"”. Examiner notes that the number of nodes is mapped to the claimed degree of parallelism.)
analyze the preferred utility tasks against resource constraints of a time window and sub time windows of the time window, wherein the utility command will be executed in the time window; (Modani [0067]: “despite backfilling with all available jobs in the queue, node 2 is free at time 9 whereas Node 1 is free from time 14 to time 18 according to sequence of execution 500. Backfilling these spatio-temporal gaps with jobs depends on the spatio-temporal requirements of the remaining jobs in the queue. This is a problem because job run-time is typically user-estimated. If no jobs from the job queue fit into the backfill window, then some resource(s) are necessarily kept idle during the backfill window period. Such idle time results in degradation of efficiency in resource utilization”.)
and generate a utility execution plan for the utility command based on the preferred utility tasks, the degree of parallelism, and the resource constraints. (Modani figure 5 and [0052]: “FIG. 5 is a diagram showing sequence of execution 500 for jobs 401, 402, 403, 404, 405, 406, and 407 on a two-node cluster, Node 1 and Node 2, where EP job 406 is handled as a single, non-decomposable job”; [0071]: “FIG. 6 is a diagram of EP job 406 showing the job divided into seven independent parallel sub-tasks A, B, C, D, E, F, and G. In the illustrated embodiment, the sub-tasks represent the smallest sequential length task of the EP job. Alternatively, the sub-tasks are not equally sized. Alternatively, the sub-tasks represent lengths corresponding to one or more non-contiguous backfill windows”; figure 7 and [0080]: “FIG. 7 is a diagram showing sequence of execution 700 for jobs 401, 402, 403, 404, 405, and 407, and where EP job 406 (see FIG. 6) is handled as a set of EP job segments 701a, 701b, and 701c collectively made up of EP job sub-tasks A, B, C, D, E, F, and G on a two-node cluster, Node 1 and Node 2. Jobs 401 and 402 are currently running. Job 403 is the top job for which resources are reserved. Job 404 is scheduled to execute before job 403 starts executing. Also, segment 701a, made up of sub-task A, is scheduled to execute before job 403 starts executing. Once job 403 completes, job 405 starts executing. Also, EP job segment 701b, made up of sub-tasks B, C, D, E, and F, is scheduled to execute in parallel with job 405 and with EP job segment 701b, made up of sub-task G, on multiple nodes. Job 407 remains in the queue until both jobs 405 and 406 complete execution because job 407 needs resources that are used by both jobs 405 and job segments 701b and 701c. By applying EPB to the scheduler strategy, system throughput and turn-around time are improved.”.)
Modani did not disclose:
receive a utility command; 
identify possible utility tasks used to execute the utility command; 
determining preferred utility tasks from the possible utility tasks for each necessary function of the utility command;
However, Boutin teaches:
receive a utility command; identify possible utility tasks used to execute the utility command; (Boutin [0004]: “a job scheduler that causes a computational job to be scheduled by assigning the various tasks of the computational job each to suitable servers within a cluster of servers. A job management component identifies a computational job to perform, identifies the tasks associated with that job as well as associated dependencies, determines which tasks are presently ready to be performed based on the dependencies, and causes each ready task to be scheduled on a corresponding server appropriate for that task. Accordingly, for each task that is ready for scheduling, the job management component selects a server from amongst the available servers, whereupon the task is then scheduled on the selected server”. Examiner notes that the task that is ready for scheduling is mapped to the claimed preferred utility task.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Boutin into that of Modani in order to receive a utility command; identifying possible utility tasks used to execute the utility command. Boutin has shown that such limitation are merely commonly known and used steps in parallel scheduling, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
Gehin teaches:
determining preferred utility tasks from the possible utility tasks for each necessary function of the utility command; (Gehin [0025]: “each action in the process or workflow that is required to enable the selected action is determined”; [0026]: “only each action in the process or workflow that is required to enable the selected action and the selected action are displayed in a reordered process or workflow”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Gehin into that of Modani and Boutin in order to determine preferred utility tasks from the possible utility tasks for each necessary function of the utility command. Gehin teaches doing so would improve the efficiency of the scheduling system and thus the combination of reference would enhance the overall appeals of all references.

As per claim 17, it is the computer readable storage medium variant of claim 1 and is therefore rejected under the same rationale.

As per claim 20, it is the computer readable storage medium variant of claim 7 and is therefore rejected under the same rationale.

Claim(s) 2, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modani, Boutin and Gehin, and further in view of Prorock et al (US 20110113011, hereinafter Prorock).

As per claim 7, the combination of Modani, Boutin and Gehin further teach:
The method of claim 1, wherein determining preferred utility tasks from the possible utility tasks comprises: calculating an estimated execution time for each of the possible utility tasks; and selecting utility tasks for each of the one or more necessary functions of the set of operations based on the data inputs and the estimated execution time. (Boutin [0024] and [0027])
Modani, Boutin and Gehin did not teach:
analyzing a set of operations for the utility command; 
determining one or more necessary functions of the utility command based on the analyzing; 
identifying data inputs for the set of operations of the utility command based on the analyzing; 
However, Prorock teaches:
analyzing a set of operations for the utility command; determining one or more necessary functions of the utility command based on the analyzing; identifying data inputs for the set of operations of the utility command based on the analyzing; (Prorock [0056])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Prorock into that of Modani, Boutin and Gehin in order to analyzing a set of operations for the utility command; determining one or more necessary functions of the utility command based on the analyzing; identifying data inputs for the set of operations of the utility command based on the analyzing. Prorock has shown that such limitations are merely commonly known and used steps in parallel scheduling, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
As per claim 13, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 18, it is the computer readable storage medium variant of claim 2 and is therefore rejected under the same rationale.

Claim(s) 3 – 6, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modani, Boutin and Gehin, and further in view of Wei et al (US 20160313991, hereinafter Wei).

As per claim 3, the combination of Modani, Boutin and Gehin did not teach:
The method of claim 1, wherein generating the utility execution plan for the utility command comprises: determining a first predicted time to execute the preferred utility tasks in a non-parallel execution, resulting in a non-parallel execution time; determining a second predicted time to execute the preferred utility tasks in a parallel execution, wherein eligible preferred utility tasks are executed in parallel based on at least the degree of parallelism, resulting in a parallel execution time; comparing the non-parallel execution time to the parallel execution time; determining system resources available for executing the utility command, resulting in available system resources; and selecting one or more preferred utility tasks to execute in parallel, based on the comparing and the available system resources
However, Wei teaches:
The method of claim 1, wherein generating the utility execution plan for the utility command comprises: determining a first predicted time to execute the preferred utility tasks in a non-parallel execution, resulting in a non-parallel execution time; determining a second predicted time to execute the preferred utility tasks in a parallel execution, wherein eligible preferred utility tasks are executed in parallel based on at least the degree of parallelism, resulting in a parallel execution time; comparing the non-parallel execution time to the parallel execution time; determining system resources available for executing the utility command, resulting in available system resources; and selecting one or more preferred utility tasks to execute in parallel, based on the comparing and the available system resources. (Wei [0116])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Wei into that of Modani, Boutin and Gehin in order to determine a first predicted time to execute the preferred utility tasks in a non-parallel execution, resulting in a non-parallel execution time; determining a second predicted time to execute the preferred utility tasks in a parallel execution, wherein eligible preferred utility tasks are executed in parallel based on at least the degree of parallelism, resulting in a parallel execution time; comparing the non-parallel execution time to the parallel execution time; determining system resources available for executing the utility command, resulting in available system resources; and selecting one or more preferred utility tasks to execute in parallel, based on the comparing and the available system resources. Wei has shown that such limitations are merely commonly known and used steps in parallel scheduling, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 4, the combination of Modani, Boutin, Gehin and Wei further teach:
The method of claim 3, further comprising: in response to determining that the parallel execution time is less than the non-parallel execution time, wherein the non-parallel execution time is less than the time window, identifying one or more auxiliary utility tasks from the possible utility tasks; and selecting the one or more auxiliary utility tasks for execution. (Modani [0076])

As per claim 5, the combination of Modani, Boutin, Gehin and Wei further teach:
The method of claim 3, further comprising: analyzing the non-parallel execution time and the available system resources; determining whether the available system resources can execute the one or more utility tasks in an execution time less than or equal to the non-parallel execution time; analyzing the parallel execution time and the available system resources; and determining whether the available system resources can execute the preferred utility tasks in parallel in an execution time less than or equal to the parallel execution time. (Modani figure 6, 7. [0071] and [0080])

As per claim 6, the combination of Modani, Boutin, Gehin and Wei further teach:
The method of claim 3, wherein the available system resources comprise at least one of: a number of available central processing units and an amount of available memory. (Boutin [0060])
As per claim 14, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 19, it is the computer readable storage medium variant of claim 3 and is therefore rejected under the same rationale.

Claim(s) 8 – 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modani, Boutin and Gehin, and further in view of Smith et al (US 20200233706, hereinafter Smith).

As per claim 8, the combination of Modani, Boutin and Gehin did not teach:
The method of claim 1, further comprising: monitoring an execution of the updated utility execution plan; determining a remaining execution time for the updated utility execution plan; and adjusting the updated utility execution plan based on the remaining execution time.
However, Smith teaches:
The method of claim 1, further comprising: monitoring an execution of the updated utility execution plan; determining a remaining execution time for the updated utility execution plan; and adjusting the updated utility execution plan based on the remaining execution time. (Smith [0015])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Smith into that of Modani, Boutin and Gehin in order to monitor an execution of the updated utility execution plan; determining a remaining execution time for the updated utility execution plan; and adjusting the updated utility execution plan based on the remaining execution time. Smith has shown that such limitations are merely commonly known and used steps in parallel scheduling, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 9, the combination of Modani, Boutin, Gehin and Smith further teach:
The method of claim 8, wherein adjusting the updated utility execution plan comprises: determining that the remaining execution time is greater than a planned execution time; calculating a second degree of parallelism for remaining utility tasks; requesting additional resources to enable more parallelism for the remaining utility tasks; and in response to obtaining additional resources, running one or more of the remaining utility tasks in parallel. (Smith [0015])

As per claim 10, the combination of Modani, Boutin, Gehin and Smith further teach:
The method of claim 8, wherein adjusting the updated utility execution plan comprises: determining that the remaining execution time is greater than a planned execution time; analyzing remaining utility tasks in the time window execution plan; and pausing one or more of the remaining utility tasks, wherein the one or more of the remaining utility tasks are auxiliary utility tasks. (Smith [0015])

As per claim 11, the combination of Modani, Boutin, Gehin and Smith further teach:
The method of claim 8, wherein adjusting the updated utility execution plan comprises: determining that the remaining execution time is less than a planned execution time; analyzing the possible utility tasks; and adding one or more auxiliary utility tasks from the possible utility tasks to the time window execution plan. (Smith [0015])

As per claim 15, it is the system variant of claim 8 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 9 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196